Citation Nr: 1418275	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-21 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disease (COPD) and asbestosis, to include as due to exposure to asbestosis and other environmental toxins.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).  

The Veteran served on active duty from June 1952 to June 1956.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's claims file is now within the jurisdiction of the New Orleans, Louisiana RO.  

In July 2010, the Board remanded the claim for additional evidentiary development.  In April 2012, the Board denied the Veteran's claim for entitlement to service connection for a respiratory disorder, claimed as COPD and asbestosis, to include as due to exposure to asbestos and other environmental toxins.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September 2013 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion for Remand (JMR).  The Board's decision was vacated and the Veteran's claim was remanded to the Board.  The Order called for the claim to be remanded so that an attempt could be made to obtain additional records regarding possible asbestos exposure during service and so that a contemporaneous respiratory examination could then be based on a complete record.  The Veteran has also recently supplied additional argument and evidence and declined to waive the RO's initial review of this evidence.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Much of what follows was noted in the Board's July 2010 remand.  The information remains pertinent to the claim at issue.  

The Veteran seeks service connection for a respiratory disorder, claimed as COPD and asbestosis.  He asserts his respiratory disability is the result of his exposure to asbestos on board the U.S.S. Onslow (AVP-48).  He contends that he was additionally exposed to asbestos while asbestos was being removed from the Onslow during its overhaul while in dry dock at Mare Island's naval shipyard in Vallejo, California, between November 1952 and March 1953.  He also asserts that his respiratory disorder is due to his exposure to dust and fumes that the ship's crew encountered while removing debris from the ship to trash containers on the dock.  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular were later included in VA's Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, ch. 1, section H, 29, referencing ch. 2, section C (last updated June 20, 2008) (hereinafter "M21-1MR").  Also, an opinion by VA's Office of General Counsel discusses the development of asbestos claims.  VAOPGCPREC 4-2000, 65 Fed. Reg. 33422 (2000).  VA must analyze the Veteran's claim of entitlement to service connection for an asbestos-related disease under these administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  M21-1MR, paragraph 9(d).  An asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  Id.  paragraph 9(b) & (c).  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Id.   Asbestos fibers also may produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Id.   

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  Id.  , paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  

The record reflects that the Veteran has been diagnosed with COPD and emphysema since 1985 or 1986.  A November 1986 VA examiner noted an impression of "Chronic obstructive pulmonary disease, probably emphysema, much improved on treatment" when the Veteran was examined for purposes of a nonservice-connected pension.  The Veteran had told the examiner that he had these symptoms for 12 months.  Prior to that time he smoked one and one-half packs of cigarettes daily, but he quit smoking in November 1985.  The February 1987 rating decision noted that the Veteran last worked in November 1985 as a self-employed saw mill operator.  

VA outpatient treatment records dated from April 2000 to February 2010 show treatment for what was described as severe COPD, including several exacerbations.  The use of several inhalers and home oxygen are also noted.  Private medical records from May 2000 to March 2006 show treatment for COPD and bronchitis.  

Research on the Internet discloses that those who worked on naval vessels like the U.S.S. Onslow faced a certain amount of exposure to asbestos as practically every compartment of the vessel had parts made with asbestos.  The web site Asbestos.com includes the Onslow as one of many U.S. naval vessels that contained asbestos.  In a passage on the Onslow, it noted that "anyone working in enclosed quarters where asbestos was present, such as USS Onslow's mechanical 
sections or engines, was especially in danger.  Those who maintained USS ONSLOW or other ships like her when she was in dry dock for overhaul were subject to the possibility of exposure to asbestos as well."  (See http://www.asbestos.com /navy/auxiliary-vessels/uss-onslow-avp-48.php).  

The Veteran and a shipmate buddy, J.W.L., prepared statements received by VA in February 2009 which detailed service aboard the U.S.S. Onslow during the 1950s and its dry docking for a general overhaul between approximately October 1952 to March 1953.  

The Veteran wrote that all of the ship's ammunition was unloaded before it sailed to Mare Island's dry dock at Vallejo, California, for a general overhaul of its hull, compartments, and decks.  The Veteran said that the ship's sailors moved to barracks at the base during the overhaul and that while civilian workers did the tearing out the ship's crew removed all the debris from the ship to trash containers on the dock.  He noted that a lot of dust from asbestos insulation was removed from the bulk heads and that he encountered a lot of dust from welding fumes, sandblasting fumes, painting, and fiber glass installation.  He asserted that members of the crew were never provided masks to protect them from these fumes.  

J.W.L. wrote that the U.S.S. Onslow was in dry dock from October 1952 to February 1953 and reported details of the ship's overhaul, including the removal of asbestos insulation.  He wrote that after its removal, the insulation was stacked on pallets on the pier from where it was hauled away.  

As a result of the 2010 remand, VA examination was conducted in October 2010.  For reasons reflected in the Court's JMR, that report has been found to be inadequate to address the medical questions raised in this case.  An additional effort will therefore be made to address these medical inquiries in this remand.  

Also, an additional effort will be made to obtain further details regarding the U.S.S. Onslow.  It is noted that as a result of the 2010 remand, copies of the Veteran's service personnel records (SPRs) were added to the file.  As noted in the January 2012 supplemental statement of the case (SSOC), review of these documents shows that the Veteran was an ordinary seaman through June 1, 1955, when he was awarded a designation of Boatswain's Mate (BM).  His tour of duty with the U.S.S. Onslow was rendered from December 8, 1952, to March 19, 1954, during the period of time when he was considered an ordinary seaman.  This period covers his time on board the ship.  

Moreover, historical evidence related to the U.S.S. Onslow noted that the ship had been recommissioned in support of the Korean Conflict in January 1951.  Between years of 1951 and 1955, it carried 4 Westpac deployments with most of the time being spent in Iwakuni, Japan, tending seaplanes and helping to establish an air station.  There was no report that the ship underwent a period of dry dock between November 1952 and March 1953.  (Note:  Documents providing this ship information do not appear to be currently in the claims file and upon remand should be resubmitted to the claims file.)  

In light of the medical evidence, the Veteran's contentions, and SPRs, the Board finds that further development is necessary in an attempt to corroborate the claimed in-service asbestos exposure.  For example, on remand, the RO/AMC should again request details of the overhaul and dry docking of the U.S.S. Onslow in 1952 and 1953 and have the service department confirm, if possible, the February 2009 statements of the Veteran and his buddy, J.W.L.  

Additionally, the Board finds that a VA examination is warranted to determine the current nature and etiology of any current respiratory disorder, claimed as COPD and asbestosis, to include as due to asbestos exposure and other environmental toxins.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding/recent medical records from the Shreveport, Louisiana VAMC.  

2.  The RO/AMC should also request that the service department confirm the details of the February 2009 statements of the Veteran and his buddy, J.W.L., concerning the dry docking and repair of the U.S.S. Onslow at Mare Island Naval Station from approximately October 1952 to March 1953.  This includes the Veteran's contention of exposure in connection with his duties as a seaman, to include that the ship's sailors moved to barracks at the base during a claimed overhaul of the ship and that while civilian workers did the tearing out the ship's crew removed all the debris from the ship to trash containers on the dock.  He noted that a lot of dust from asbestos insulation was removed from the bulk heads and that he encountered a lot of dust from welding fumes, sandblasting fumes, painting, and fiber glass installation.  He asserted that members of the ship's crew were never provided masks to protect them from these fumes.  

3.  After receipt of the requested information, the RO/AMC shall schedule the Veteran for a VA respiratory (obstructive, restrictive, and interstitial) examination.  The examiner must review the claims folder in conjunction with the examination.  While the entire claims file shall be reviewed, the examiner's attention is directed to all medical evidence regarding the Veteran's social and occupational history, use of tobacco, claimed exposure to asbestos while serving on board Navy vessels during his period of active duty, and his claimed exposure to dust and fumes during the overhaul of his ship while in dry dock.  All indicated tests or studies should be completed.  

The examiner should identify all current respiratory disabilities, and should answer the following questions: 

i).  If the service department confirms that the ship to which the Veteran was assigned underwent asbestos removal or other renovation during the relevant period, is it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran incurred a respiratory disorder, to include a disorder for which a diagnosis of COPD is assigned, as a result of his service, to include exposure to dust, fumes, or other environmental hazards during renovation of the ship?  

ii).  Is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran currently has asbestosis, or any other current respiratory disorder, as a result of his active service, or any incident of his service, to include service on the U.S.S. ONSLOW from December 1952 to May 1954, to include exposure to asbestos or other environmental hazards on board the ship?  

A full and complete rationale for all opinions expressed is required.  If the examiner is unable to reach an opinion without resort to speculation, the examiner should identify the information needed to provide the requested opinion.  Thereafter, necessary development should be completed.  

4.  The RO/AMC will then readjudicate the Veteran's claim of entitlement to service connection for a respiratory disorder, claimed as COPD or asbestosis, to include as due to asbestos exposure and other environmental toxins.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC, an appropriate period of time should be allowed for response, and this appeal should then be returned to the Board for further appellate review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



